     Case 3:20-cv-01086-X-BT Document 38 Filed 03/16/21      Page 1 of 2 PageID 216



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

YONI NOAH GORFINKEL,                        §
             Plaintiff,                     §
                                            §
v.                                          §    No. 3:20-cv-01086-X (BT)
                                            §
UNITED STATES CITIZENSHIP                   §
and IMMIGRATION SERVICE, et                 §
al.,
              Defendants.


           ORDER ACCEPTING FINDINGS AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE

         The United States Magistrate Judge made Findings, Conclusions, and a

 Recommendation in this case, dated February 12, 2021. Objections were filed, and

 the District Court has reviewed those parts of the proposed findings, conclusions, and

 recommendation to which objections were filed de novo and the rest for clear error.

 The Court found no error and, accordingly, overrules the objections.

         Finding no error, the Court finds that the Findings, Conclusions, and

 Recommendation of the United States Magistrate Judge are correct and they are

 accepted as the Findings, Conclusions, and Recommendation of the Court. IT IS,

 THEREFORE, ORDERED that the Findings, Conclusions, and Recommendation

 of the United States Magistrate Judge are accepted.

         SO ORDERED this 16th day of March, 2021.
Case 3:20-cv-01086-X-BT Document 38 Filed 03/16/21   Page 2 of 2 PageID 217




                                     _____________________________________
                                     BRANTLEY STARR
                                     UNITED STATES DISTRICT JUDGE
